OPINION — AG — ALL FOUR OF YOUR QUESTIONS BE ANSWERED IN THE AFFIRMATIVE. 68 O.S. 1965 Supp., 24341 [68-24341] DOES NOT HAVE THE EFFECT OF SUPERSEDING OR REPEALING BY IMPLICATION 62 O.S. 1961 436 [62-436](A), 62 O.S. 1961 436 [62-436](B) AND 62 O.S. 1961 436 [62-436](C). ALL PENALTIES, INTEREST AND FORFEITURES WHICH MAY ACCRUE ON DELINQUENT AD VALOREM TAXES NOW GO TO THE RESALE PROPERTY FUND CREATED BY 68 O.S. 1965 Supp., 24341 [68-24341] SECTION 24341 DOES NOT SUPERSEDE 62 O.S. 1961 442 [62-442] INSOFAR AS 442 RELATES TO THE USE OF THE UNASSIGNED PORTION OF THE SINKING FUND DERIVED FROM PENALTIES, INTEREST AND FORFEITURES. ANY BALANCE REMAINING ON HAND OVER AND ABOVE THE NECESSARY RESERVES FOR THE ITEMS MENTIONED IN SAID 24341 SHOULD BE NOW APPORTIONED BY THE COUNTY TREASURER UNDER THE PROVISIONS OF SUBSECTION (F) OF 24341 (W. J. MONROE) ** SEE: OPINION NO. 69-236 (1969) **